Case 4:20-cv-00106-TWP-DML Document 35 Filed 12/16/20 Page 1 of 4 PageID #: 1332




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

  MONROE COUNTY BOARD OF                        )
  COMMISSIONERS, et al.,                        )
                                                )
         Plaintiffs,                            )
                                                )
  v.                                            ) Case No. 4:20-cv-00106-TWP-DML
                                                )
  UNITED STATES FOREST SERVICE,                 )
  et al.                                        )
                                                )
         Defendants.                            )

              DEFENDANTS’ CROSS MOTION FOR SUMMARY JUDGMENT

         Pursuant to Fed. R. Civ. P. 56, the Federal Defendants respectfully request that the Court

  grant summary judgment in their favor and against the Plaintiffs as to all of the claims in

  Plaintiffs’ Amended Complaint for the foregoing reasons:

         1.      In this case, Plaintiffs challenge the United States Forest Service’s decision to

  conduct forest management activities on a small portion of the Hoosier National Forest. The

  Defendants are entitled to summary judgment as to all of Plaintiffs’ claims. Under the National

  Environmental Policy Act of 1969 (NEPA), 42 U.S.C. §§ 4321-4370h, the Forest Service

  properly considered and disclosed the project’s environmental consequences and did not act

  arbitrarily or capriciously in its decision-making process. The Administrative Procedure Act

  (APA), 5 U.S.C. §§ 701-706, therefore entitles the Defendants to summary judgment.

         2.      Because NEPA does not specifically provide for judicial review, review is under

  the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706. See Indiana Forest Alliance,

                                                   1
Case 4:20-cv-00106-TWP-DML Document 35 Filed 12/16/20 Page 2 of 4 PageID #: 1333




  Inc. v. United States Forest Serv., 325 F.3d 851, 858 (7th Cir. 2003). The APA allows courts to

  set aside agency actions only if they are “arbitrary, capricious, an abuse of discretion, or

  otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A). This standard of review “is a

  narrow one,” and courts should defer to the considered judgment of an agency. Marsh v. Or.

  Natural Res. Council, 490 U.S. 360, 378 (1989). The Court must determine “whether the

  decision was based on a consideration of the relevant factors and whether there has been a clear

  error of judgment.” Id. (quotations omitted). Moreover, the burden falls entirely on the plaintiff

  to overcome the presumption and demonstrate that the agency’s decision was arbitrary and

  capricious. See Highway J Citizens Group v. Mineta, 349 F.3d 938, 957 (7th Cir. 2003).

         3.      Here, the Plaintiffs cannot meet their burden of showing that the Defendants

  violated NEPA in issuing their Environmental Assessment. On the contrary, the administrative

  record shows that the agency’s decision was not arbitrary and capricious, that it considered a

  reasonable range of alternatives, and that it took a hard look at the potential environmental

  impacts of the proposed action.

         4.      Plaintiffs have also alleged claims under the Endangered Species Act (ESA), but

  those claims are also subject to dismissal. The Defendants properly consulted regarding the

  project’s potential impacts on endangered species, including the Indiana bat, and relied upon best

  available science in reaching their conclusions. The project will not result in a take exceeding

  that contemplated or permitted by the ESA. For these reasons, the Court must grant summary

  judgment on the ESA claims.

         5.      In support of this Motion, the Defendants designate and rely upon their supporting

  Brief as well as the Administrative Records of the Forest Service and Fish & Wildlife Service

                                                    2
Case 4:20-cv-00106-TWP-DML Document 35 Filed 12/16/20 Page 3 of 4 PageID #: 1334




  related to the Project and the Supplemental Records lodged by the Forest Service.

         Based on the foregoing, the Defendants are entitled to judgment as a matter of law as to

  all of Plaintiffs’ claims against them.

                                                      Respectfully submitted,

                                                      JOHN C. CHILDRESS
                                                      Acting United States Attorney

                                              By:     s/ Shelese Woods
                                                      Shelese Woods
                                                      Rachana Fischer
                                                      Assistant United States Attorneys




                                                 3
Case 4:20-cv-00106-TWP-DML Document 35 Filed 12/16/20 Page 4 of 4 PageID #: 1335




                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 16, 2020, a copy of the foregoing was filed

  electronically through the Court’s CM-ECF system, which will be automatically served

  electronically on the following counsel of record:


  William N. Lawton
  William S. Eubanks
  Eubanks & Associates, LLC

  Marjorie K. Rice
  Monroe County Attorney

                                                       s/ Shelese Woods
                                                       Shelese Woods
                                                       Assistant United States Attorney



  Office of the United States Attorney
  Southern District of Indiana
  10 West Market Street, Suite 2100
  Indianapolis, Indiana 46204-3048
  Telephone 317-226-6333




                                                  4
